An unpub|is>Hed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPR.EME COUR.T OF THE STATE ()F NEVADA

CHARLES J. ROMANO; AND No. 65084
DELORES B. ROMANO,

Appellants, F g L E 

 

vs.

PATRICK G. ZUCARO, _]U[_ 28 2[]1!1
Respondent.

mAcne .L¢NL)EMAN
casing Yj§smz §ounr
n oa'purv steam

ORDER DISMISSING APPEAL
The pai'ties’ stipulation to dismiss this appeal, with appellants
to bear respondent’s costs, is approved. NRAP 42(1)). Accordingly, this

i/\‘L/L(l _A.C.J.

appeal is dismissed.l
lt is so ORDERED.

 

cc: H0n. Michael Villani, District Judge
William C. Turner, Settlement Judge
Jennings & Associates, Ltd.
Thomas Michaelides
Eighth District Court Clerk

lln light of this order, respondent’s May 27_, 2014, motion to dismiss
is denied as moot.

Sur»nEMe Coum'
or
NEvAoA

(0,.194')».